DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-24, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shira (US Pat. No. 4,992,236; as cited in applicant’s IDS) and in further view Beaman et al. (herein “Beaman”; US Pat. No. 4,938,816; as cited in applicant’s IDS).
Regarding claim 1, Shira discloses a method of making a golf club head comprising the steps of: selecting a club design having a desired density (col. 3, lines 46-51; noting a selecting at least one design parameter (col. 3, lines 46-51; noting perimeter weighting via tungsten or the fact that it is an iron); providing a first powdered metal having a first density into a powdered metal sintering apparatus (col. 3, lines 1-21 and lines 46-58; noting tungsten for the perimeter weighting); providing a second powdered metal having a second density different than the first density into the powdered metal sintering apparatus (col. 3, lines 1-21 and lines 46-58; noting stainless steel for the face), applying a controlled source of energy to the first powdered metal and to the second powered metal thereby forming a golf club head having the at least one design parameter (col. 3, lines 18-35; noting the “controlled source of energy” is heat).  It is noted that Shira does not specifically disclose applying a controlled source to the metals layer by layer.  However, Shira discloses the use of two different types of powered metal (col. 3, lines 1-4).  In addition, Beaman discloses applying a controlled source of energy to a powdered metal layer by layer (col. 3, lines 42-62).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Shira to apply a controlled source of energy to the first and second powdered metals layer by layer as taught by Beaman because doing so would be applying a known technique (using a controlled source of energy to sinter metal powder layer by layer) to a known product (a club head made of two different metal powders made by conventional sintering) ready for improvement to yield predictable results (the ability to quickly sinter a club head made of two different metal powders by applying a controlled source of energy layer by layer to create asymmetric parts like a golf club iron – see Beaman: col. 2, lines 3-16).
Regarding claims 2 and 22, the combined Shira and Beaman disclose at least one design parameter is selected from the group consisting of weight, weight distribution, bounce angle, lie angle, offset, loft angle, shape, hardness, sole camber, sole width, cavity undercut, center of gravity, face height, hosel outer diameter, hosel inner diameter, hosel taper, hosel depth, toe height, groove width, groove depth, and groove shape (Shira: col. 3, lines 46-51; noting weight distribution in the form of perimeter weighting).
Regarding claims 3 and 23, the combined Shira and Beaman disclose the step of applying a controlled source of energy comprises sintering the first and second powdered metal with an energy source selected from the group consisting of a laser or an electron beam (Beaman: col. 3, lines 42-62; noting a “laser”).
Regarding claim 4, the combined Shira and Beaman disclose the first and second powdered metals are selected from the group consisting of steel, stainless steel, iron, copper, bronze, aluminum, tungsten, titanium, titanium alloy, chromium-cobalt alloy, and combinations thereof (Shira: col. 3, lines 46-58; noting “tungsten” for the first, and “stainless steel” for the second).
Regarding claim 6, the combined Shira and Beaman disclose the step of selecting a club design further comprises selecting a club design from a library of club designs (Beaman: col. 14, lines 56-60; noting it is obvious that the “vast inventory of [stored] part information” can pertain to club design as made obvious by Shira).
Regarding claim 7, the combined Shira and Beaman disclose that a region of low density material is formed in a topline, heel, and upper toe portion of the club head (Shira: Figs. 2 and 8 and col. 4, lines 39-45).
Regarding claim 8, the combined Shira and Beaman disclose that the first metal has a first density that greater than about 1 g/cm3 (Shira: col. 4, lines 39-45; noting tungsten having a density of 0.697 lbs/in3 or 19 g/cm3).
that the first metal has a first density that is greater than about 3 g/cm3 (Shira: col. 4, lines 39-45; noting tungsten having a density of 0.697 lbs/in3 or 19 g/cm3).
Regarding claim 10, the combined Shira and Beaman disclose that the first metal has a first density that is greater than a second density of the second metal by about 1 g/cm3 (Shira: col. 4, lines 39-45; noting tungsten having a density of 0.697 lbs/in3 or 19.3 g/cm3, and stainless steel having a density of 0.290 lbs/in3 or 8.02 g/cm3, so 19.3-8.02 = 11.28 g/cm3).
Regarding claims 11 and 26, the combined Shira and Beaman disclose that the first metal has a first density that is greater than a second density by about 3 g/cm3 (Shira: col. 4, lines 39-45; noting tungsten having a density of 0.697 lbs/in3 or 19.3 g/cm3, and stainless steel having a density of 0.290 lbs/in3 or 8.02 g/cm3, so 19.3-8.02 = 11.28 g/cm3).
Regarding claim 12, the combined Shira and Beaman disclose a first portion made of the first powdered metal having the first porosity (Shira: col. 3, lines 56-58; noting the first material may be tungsten which inherently has some porosity); a second portion made of the second powdered metal having a second porosity (Shira: col. 3, lines 56-58; noting the second material may be stainless steel which inherently has some porosity); wherein the first portion comprises about 1% to about 99% of the entire volume of the club head (Shira: col. 5, lines 5-9; noting 99 %, i.e. as small as 1% high density powder, making obvious the claimed range 1 to 99% for the low density material).
Regarding claim 13, the combined Shira and Beaman disclose that the first powdered metal and the second powdered metal are selected from the group consisting of steel, stainless steel, iron, copper, bronze, aluminum, tungsten, titanium, titanium alloy, chromium-cobalt alloy, and combinations thereof (Shira: col. 3, lines 46-58; noting the first material is “tungsten”, the second is “stainless steel”).
Regarding claim 14, the combined Shira and Beaman disclose that the first portion comprises at least 95% of a total volume of the golf club head (Shira: col. 5, lines 5-9; noting 99 %, i.e. as small as 1% high density powder, making obvious the claimed range).
Regarding claim 15, the combined Shira and Beaman disclose that the first portion has a porosity of about 99% porosity to about 1% porosity. (Shira: col. 3, lines 23-26; noting if the sintered product is 90 to 95% of the theoretical density, this would appear to make obvious 5 to 10% porosity).
Regarding claim 16, it is noted that the combined Shira and Beaman do not specifically disclose the first portion has a porosity that is greater than about 90%.   However, Shira does discloses using some porosity (col. 3, lines 23-26; noting if the sintered product is 90 to 95% of the theoretical density, this would appear to make obvious 5 to 10% porosity).  In addition, regarding using a porosity of greater than 90%, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that porosity is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Shira which specifically states that porosity (or the lack of density) is a result-effective variable used to optimize cg location, MOI, and overall golf club weight (see Shira: col. 3, lines 45-68, col. 4, lines 39-68, and col. 5, lines 18-40).  Thus, it would have been obvious to one of ordinary skill in the art at the time of 
Regarding claims 17, 27, and 30, the combined Shira and Beaman disclose that the powdered metal sintering apparatus is selected from the group consisting of a direct metal laser sintering (DMLS) system, a selective laser melting system, and an electron beam melting apparatus (Beaman: col. 3, lines 42-62, noting the direct lasering of metal powders is in fact “direct metal laser sintering”).
Regarding claim 18, Shira discloses a method of making a golf club head, the method comprising: determining a desired density of the golf club head based on a selected design (col. 3, lines 46-58; noting the design is perimeter weighting), providing a first powdered metal having a first density (col. 3, lines 46-58; noting the first metal can be tungsten) and a second powdered metal having a second density that is different than the first density of the first powdered metal (col. 3, lines 46-58; noting the second metal can be stainless steel), applying energy to the first powdered metal, via a powdered metal sintering apparatus to form a first portion of the golf club head (col. 3, lines 1-21; noting energy in the form of heat); and applying energy to the second powdered metal, via the powdered metal sintering apparatus on the first portion to form a second portion of the golf club head (col. 3, lines 1-21; noting energy in the form of heat).  It is noted that Shira does not specifically disclose applying energy to the first and second powder layer by layer. However, Shira discloses the use of two different types of powered metal (col. 3, lines 1-4).  In addition, Beaman discloses applying a controlled source of energy to a powdered metal layer by layer (col. 3, lines 42-62).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Shira to apply a controlled source of energy to the first and second powdered metals layer by 
Regarding claim 19, the combined Shira and Beaman disclose that the first powdered metal has a first density that is greater than a second density of the second powdered metal (Shira: col. 4, lines 39-45; noting tungsten having a density of 0.697 lbs/in3 or 19.3 g/cm3, and stainless steel having a density of 0.290 lbs/in3 or 8.02 g/cm3).
Regarding claims 20 and 31, the combined Shira and Beaman disclose that the first powdered metal material comprises steel or stainless steel and the second powdered metal material comprises titanium or a titanium alloy (Shira: Table 1, noting it is obvious that any of the powdered material may be used in combination; including stainless steel, a medium density powder, and titanium, a low density powder; noting col. 5, lines 60-64 making obvious “alloys”).
Regarding claim 21, Shira discloses a method of making a golf club head, the method
comprising: selecting a club design having a desired density (col. 3, lines 46-51; noting a “high density” perimeter weighting); selecting at least one design parameter (col. 3, lines 46-51; noting perimeter weighting via tungsten or the fact that it is an iron); providing a first powdered material with a first density (col. 3, lines 1-21 and lines 46-58; noting tungsten for the perimeter weighting); providing a second powdered material with a second density that is different than the first density (col. 3, lines 1-21 and lines 46-58; noting stainless steel for applying, via a sintering apparatus, a controlled source of energy to the first powdered material and the second powdered material to form a golf club head having the at least one design parameter (col. 3, lines 18-21; noting the controlled source of energy may be “heat), wherein the golf club head includes a first region formed from the first powdered material and a second region formed from the second powdered material (col. 3, lines 46-58).  It is noted that Shira does not specifically disclose applying a controlled source to the metals layer by layer.  However, Shira discloses the use of two different types of powered metal (col. 3, lines 1-4).  In addition, Beaman discloses applying a controlled source of energy to a powdered metal layer by layer (col. 3, lines 42-62).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Shira to apply a controlled source of energy to the first and second powdered metals layer by layer as taught by Beaman because doing so would be applying a known technique (using a controlled source of energy to sinter metal powder layer by layer) to a known product (a club head made of two different metal powders made by conventional sintering) ready for improvement to yield predictable results (the ability to quickly sinter a club head made of two different metal powders by applying a controlled source of energy layer by layer to create asymmetric parts like a golf club iron – see Beaman: col. 2, lines 3-16).
Regarding claim 24, the combined Shira and Beaman disclose that the first powdered material is stainless steel and the second powdered material is titanium or a titanium alloy (Shira: Table 1, noting it is obvious that any of the powdered material may be used in combination; including stainless steel, a medium density powder, and titanium, a low density powder; see also col. 5, lines 60-64 making obvious “alloys”).
a method of making a golf club head, the method comprising: selecting a club head design having a desired density (col. 4, lines 50-63), sintering a first powdered metal (col. 3, lines 18-35) to form a lower portion of a golf club head comprising a region of high density material (Fig. 2, item 10 and col. 3, lines 46-59; noting tungsten, see Table 1 listing it as a “high density”); and sintering a second powdered metal (col. 3, lines 18-35) onto the lower portion of the golf club head to form an upper portion of the golf club head (Fig. 2), wherein the upper portion includes a region of low density material in the topline, heel, and upper toe portion of the club head (Fig. 2, item 11 and col. 3, lines 46-59; noting 4PH stainless steel with a density of 0.290 lbs/in3; lower than tungsten); wherein the first powered metal has a first density greater than a second density of the second powered metal (col. 3, lines 44-58; 0.697 lb/in3 as compared to 0.290 lbs/in3).  It is noted that Shira does not specifically creating the object layer by layer.  However, Shira discloses the use of two different types of powered metal (col. 3, lines 1-4).  In addition, Beaman discloses applying a controlled source of energy to a powdered metal layer by layer (col. 3, lines 42-62).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Shira to apply a controlled source of energy to the first and second powdered metals layer by layer as taught by Beaman because doing so would be applying a known technique (using a controlled source of energy to sinter metal powder layer by layer) to a known product (a club head made of two different metal powders made by conventional sintering) ready for improvement to yield predictable results (the ability to quickly sinter a club head made of two different metal powders by applying a controlled source of energy layer by layer to create asymmetric parts like a golf club iron – see Beaman: col. 2, lines 3-16).
the first powdered metal density is greater than about 7 g/cm3 (Shira: col. 4, lines 39-45; noting tungsten having a density of 0.697 lbs/in3 or 19.3 g/cm3) and the second powdered metal has a density greater than about 3 g/cm3 (Shira: col. 3, lines 44-58; noting stainless steel with a density of 0.290 lbs/in3 or 8.03 g/cm3).
Regarding claim 32, the combined Shira and Beaman disclose that the club head is an iron type club head comprising the heel and a toe, with a sole in the lower portion and extending between the heel and the toe, a hosel extending upwards from the heel, and a face (Shira: Figs. 1 and 2).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shira (US Pat. No. 4,992,236; as cited in applicant’s IDS) and in further view Beaman et al. (herein “Beaman”; US Pat. No. 4,938,816; as cited in applicant’s IDS) and in further view of Burnett et al. (herein “Burnett”; US Pub. No. 2008/0235934 A1).
Regarding claims 5 and 25, it is noted that the combined Shira and Beaman do not specifically disclose modifying a parametric CAD file by selecting a set of parameters to alter.  However, Beaman makes obvious the use of CAD files to create the part (col. 14, lines 49-60).  In addition, Burnett discloses a process to create a golf club head including modifying a parametric CAD file by selecting a set of parameters to alter (par. [0095]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Shira and Beaman to allow modification of a parametric CAD file by selecting a set of parameters to alter as taught by Burnett because doing so would be use of a known technique (allowing a user to modify the CAD file to customize the head) to improve a similar product (a rapid prototyping .


Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive.
With regards to Shira and Beaman, Shira discloses the use of multiple powered metals to create golf club heads by conventional sintering.  The desired method is used in order to “minimize the number of production steps” (Shira: col. 2, lines 33-35) and to alter cg location based on material densities (Shira: col. 2, lines 12-17).  Applicant argues that because Shira discloses a “green compact”, “layer by layer sintering is not possible” (see Remarks, received 6/14/21, page 10).  Applicant, in an alternative argument, argues that using laser sintering in Shira “changes the principle operation of the method in Shira” (see Remarks, received 6/14/21, pages 10-11).
Regarding the former argument, it has been held that "the question in a rejection for obviousness on a combination of references is what the secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in the basic reference structure.” In re Richman, 165 USPQ 509 (CCPA 1970).  In this specific case, as noted by the Examiner in the rejection, the laser sintering of Beaman can replace the conventional sintering in Shira as “applying a known technique to a known product ready for improvement to yield predictable results”.  As such, the discussion of a “green compact” (under the conventional method) is moot.
explicitly teach away from direct laser sintering (i.e. criticize, discredit or discourage; emphasis added).  As such, the use of a direct laser sintering method over a conventional sintering method would have to render inoperable the claimed product (i.e. a creating an implicit teaching away).  However, using a direct laser sintering process over a conventional sintering process would still “minimize the number of production steps” and continue to allow alteration of the cg based on material densities.  That is, to specifically address applicant’s arguments, using direct laser sintering over conventional sintering does not “change the principle of operation of Shira”, it merely changes the operation it to a different type of “sintering” (emphasis added; noting principle is defined by dictionary.com as “a method for application in action”; the “method for application” being sintering).    In addition, looking specifically at In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (the case on which the principle of operation of a reference is based, see MPEP 2143.01(VI)), the Court actually looks to the operation of the finished product (aka the “construction”).  That is, in its conclusion of nonobviousness, the Court states that the redesign to the prior art would “change...the basic principles under which the prior art construction was designed to operate” (emphasis added).  In this particular case, the created form (aka the construction) would still be “designed to operate” as a golf club head regardless of the sintering technique used.
Applicant then argues that Beaman does not specifically teach sintering multiple powders.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Restated, Shira already 
The method of the present invention is not limited to a particular type of powder, but rather is adaptable to material including but not limited to plastic, metal, polymer, ceramic powders, or composite materials.

This passage alone makes obvious the ability to use different types of powder; especially different types of metal powder.
Regarding applicant’s arguments of “added cost, components, and undue complexity” (see Remarks, received 6/14/21, page 11), the allegations are mere speculation (i.e. no evidence is actually offered).  In addition, as restated above, Shira nowhere explicitly discredits (aka teaches away) from direct laser sintering.
Regarding claims 18, 21, and 28, applicant advances no additional and specific arguments beyond what is argued above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew B Stanczak whose telephone number is (571)270-7831.  The examiner can normally be reached on M-F, 8:30 am to 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/17/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711